DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 16, 2022 has been received. Claims 1-8 and 10-20 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.	
Additionally, in response to Applicant’s argument that the prior art references fail to teach “clean stitching,” as now incorporated into amended claim 1 (previously recited in now-cancelled claim 9), the Examiner respectfully disagrees. Specifically, Applicant argues that “the 'clean stitching" of former Claim 9 refers not to "neat" vs. "non-clean" stitching, but rather a type of clean finishing of an edge. This limitation is incorporated into the independent claims and not noted by the Examiner in any of the cited reference” (see page 7 of Applicant’s Remarks).
The Examiner respectfully disagrees. First, it is noted that claim 9 previously recited “clean stitching” and not “clean finish stitching,” as currently presented in claim 1. While Applicant argues that the previously claimed “clean stitching” necessarily refers to a clean finishing of an edge, and not a type of stitching, this language was not reflected in the claims as previously presented. Furthermore, Applicant has not provided any evidence to suggest that one of ordinary skill in the art would have only interpreted “clean stitching” to mean “a clean finishing of an edge,” as opposed to any other reasonable definitions of the word “clean.” The Examiner respectfully submits that, absent further limitation in the claims, Cohen reasonably taught the prior limitation of “clean stitching,” since the seams (60, 62) of Cohen have an even, precise, and orderly appearance. See Fig. 4 of Cohen and page 12 of the Non-Final Rejection. See also definitions 7a-7b of “clean” via Merriam-Webster.com: “characterized by clarity and precision”; “even and smooth.”
See updated rejection(s) below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s): “the liner’s partial waistband being attached by clean finish stitching to the shorts waistband” (claims 1, 8, and 15).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 2, 7, 8, 14, and 15 are objected to because of the following informalities:  
“the liner’s partial waistband” (claims 1, 8, 14, 15) should read “the partial waistband of the liner” (see page 2 of Non-Final Rejection)
“the shorts waistband” (claim 1) should read “the waistband of the shorts”
“a bottom of the waistband of the shortsthewaistband of the shorts” (claims 7 and 15) should read “a bottom of the waistband of the shorts”
“a genital pouch formed into the liner that supports the user’s genitals” (claim 2) should read “a genital pouch formed into the liner that is configured to support a user’s genitals,” to maintain proper antecedent basis within the claims and to clearly direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself (see pages 5-6 of the Non-Final Rejection)
“a genital pouch shaped to support the user’s genitalia and phallus” (claim 15) should read “a genital pouch shaped and configured to support a user’s genitalia and phallus,” to maintain proper antecedent basis within the claims and to clearly direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself (see pages 5-6 of the Non-Final Rejection)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaume (FR 2,564,706)(see attached Espacenet translation, which will be referenced below) in view of Curran (US PG Pub 2016/0095367), further in view of Lindquist (US Patent No. 9,968,147).
Regarding claim 1, Belpaume discloses a pair of shorts (1) for a user (see Figs. 1-2), the pair of shorts having an integral liner (4) and comprising:
shorts (2) having a waistband (5);
a liner (4) constructed of a material (see lines 67-98 of Description), the liner having a partial waistband (18); 
wherein the partial waistband of the liner extends along a portion of the front of the liner and is not attached to the shorts (see Figs. 1-2 and lines 80-101 of Description; partial waistband 18 is a “floating” waistband that is not directly attached to outer shorts 2 along its main length);
the partial waistband of the liner being attached to the waistband of the shorts on either side of a fly area of the liner (area of liner 4 that corresponds with/underlaps fly area 21; see Figs. 1-2 lines 80-101 of Description; partial waistband 18 is attached to waistband 5 at opposing attachment points 12, 14 which are located on either side of fly area 21); and 
wherein a remaining portion of the liner (top edge 11 of liner 4, excluding partial liner 18) is attached to a bottom of the waistband of the shorts (see Figs. 1-2 and lines 72-98 of Description).
Belpaume substantially discloses the invention as claimed above but fails to specifically disclose wherein the shorts are constructed of a non-stretch material. 
However, Curran teaches a pair of swim shorts (4, see paragraphs 0036 and 0048), wherein the shorts are made of any suitable fabric such as non-stretch woven fabric, stretch woven fabric, or stretch knit fabric (see paragraph 0114). It is noted that non-stretch woven fabrics are generally sturdier and more durable than stretch wovens or knits.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s shorts to be made of a non-stretch material, as doing so would provide a sturdier and/or more durable fabric. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Belpaume also fails to explicitly disclose wherein the partial waistband of the liner is attached to the waistband of the shorts by clean finish stitching.
However, Lindquist teaches a pair of shorts (10, note that while long pants are depicted in the Figures, Lindquist teaches in column 1, lines 59-61 wherein the garment may also include shorts) comprising two fabric portions (28, 52) which are attached at a seam (64), wherein the seam may include a coverstitch or other known clean finish seam (see Figs. 8-13; column 2, lines 1-11; column 4, lines 52-62; and claims 5-6), so as to provide reinforcement along the seam (see column 1, line 52 – column 2, line 32).
Therefore, based on Lindquist’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s partial waistband to be attached to the waistband of the shorts specifically by clean finish stitching; as doing so would provide reinforcement along the seam/attachment points.

Regarding claim 3, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran and Lindquist) is further disclosed wherein the partial waistband (18 of Belpaume) of the liner (4 of Belpaume) is constructed from a stretch material (see lines 57-58 and 101 of Description of Belpaume).

Regarding claim 4, Belpaume, Curran, and Lindquist together teach the limitations of claim 1, as discussed above. Belpaume, Curran, and Lindquist together further teach a partial waistband (18 of Belpaume) that is capable of curving downward from the waistband (5 of Belpaume) of the short, at least in use, due to the position and elasticity of the partial waistband (see Figs. 1-2 and lines 57-58 and 91-104 of Description of Belpaume). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).


Regarding claim 5, Belpaume, Curran, and Lindquist together teach the limitations of claim 1, as discussed above. Belpaume fails to further disclose wherein the liner is constructed of a stretch material which is not a mesh material.
However, Curran further teaches wherein various woven stretch fabrics and knit stretch fabrics, in mesh and non-mesh varieties, are known in the art to be suitable for constructing shorts or undergarments (see paragraphs 0036, 0048, 0114-0116, and 0121), so as to provide various desired stretch or performance qualities to the undergarment (see paragraphs 0117-0119)
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s liner to be constructed of a stretch material which is not a mesh material, as doing so provide various desired stretch or performance qualities to the liner. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 6, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran and Lindquist) is further disclosed wherein the non-stretch material that the shorts are constructed from is polyester (see paragraph 00114 of Curran).

Regarding claim 7, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran and Lindquist) is further disclosed wherein the attachment of the liner (4 of Belpaume) to the bottom of the waistband of the shorts (5 of Belpaume) extends from approximately one side of the fly area of the liner to approximately another side of the fly area of the liner (see Figs. 1-2 and lines 72-98 of Description of Belpaume).

Regarding claim 8, Belpaume discloses a pair of shorts (1) with an integrated liner (4) comprising:
shorts (2) having a waistband (5);
a liner (4) constructed of a material (see lines 67-98 of Description), the liner having a partial waistband (18); 
wherein the partial waistband of the liner extends along a portion of a top front of the liner and is not attached to the shorts (see Figs. 1-2 and lines 80-101 of Description; partial waistband 18 is a “floating” waistband that is not directly attached to outer shorts 2 along its main length);
the partial waistband of the liner being attached to the waistband of the shorts at both sides of a fly area of the liner (area of liner 4 that corresponds with/underlaps fly area 21; see Figs. 1-2 lines 80-101 of Description; partial waistband 18 is attached to waistband 5 at opposing attachment points 12, 14 which are located on both sides of fly area 21); and 
wherein a remainder of the waistband of the liner (top edge 11 of liner 4, excluding partial liner 18) is attached to a bottom of the waistband of the shorts (see Figs. 1-2 and lines 72-98 of Description).
Belpaume substantially discloses the invention as claimed above but fails to specifically disclose wherein the shorts are constructed of a non-stretch material. 
However, Curran teaches a pair of swim shorts (4, see paragraphs 0036 and 0048), wherein the shorts are made of any suitable fabric such as non-stretch woven fabric, stretch woven fabric, or stretch knit fabric (see paragraph 0114). It is noted that non-stretch woven fabrics are generally sturdier and more durable than stretch wovens or knits.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s shorts to be made of a non-stretch material, as doing so would provide a sturdier and/or more durable fabric. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Belpaume also fails to explicitly disclose wherein the partial waistband of the liner is attached to the waistband of the shorts by clean finish stitching.
However, Lindquist teaches a pair of shorts (10, note that while long pants are depicted in the Figures, Lindquist teaches in column 1, lines 59-61 wherein the garment may also include shorts) comprising two fabric portions (28, 52) which are attached at a seam (64), wherein the seam may include a coverstitch or other known clean finish seam (see Figs. 8-13; column 2, lines 1-11; column 4, lines 52-62; and claims 5-6), so as to provide reinforcement along the seam (see column 1, line 52 – column 2, line 32).
Therefore, based on Lindquist’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s partial waistband to be attached to the waistband of the shorts specifically by clean finish stitching; as doing so would provide reinforcement along the seam/attachment points.

Regarding claim 11, Belpaume, Curran, and Lindquist together teach the limitations of claim 8, as discussed above. Belpaume fails to further disclose wherein the material of the integrated liner is a blend of polyester, spandex, and nylon.
However, Curran further teaches wherein stretch materials such as a combination of any of polyester, nylon, spandex, and lycra are known in the art to be suitable for constructing shorts or undergarments (see paragraphs 0036, 0048, and 0114). It is noted that polyester is known in the art for being moisture-resistant, shape-retentive, and durable.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s integrated liner to be a polyester-nylon-spandex blend, as doing so would enhance properties such as moisture resistance, shape retention, and durability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 12, Belpaume, Curran, and Lindquist together teach the limitations of claim 8, as discussed above. Belpaume fails to further disclose wherein the liner is constructed of a stretch material which is not a mesh material.
However, Curran further teaches wherein various woven stretch fabrics and knit stretch fabrics, in mesh and non-mesh varieties, are known in the art to be suitable for constructing shorts or undergarments (see paragraphs 0036, 0048, 0114-0116, and 0121), so as to provide various desired stretch or performance qualities to the undergarment (see paragraphs 0117-0119)
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s liner to be constructed of a stretch material which is not a mesh material, as doing so provide various desired stretch or performance qualities to the liner. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaume, in view of Curran, further in view of Lindquist, further in view of Kitsch et al. (herein Kitsch)(US PG Pub 2008/0178369).
Regarding claim 15, Belpaume discloses a pair of shorts (1) with an integrated liner (4) comprising:
shorts (2) having a waistband (5);
the integrated liner (4) constructed of a material (see lines 67-98 of Description), the liner having a partial waistband (18) and a fly area of the liner (area of liner 4 that corresponds with/underlaps fly area 21); 
wherein the partial waistband of the liner extends along a portion of a front of the integrated liner (see Figs. 1-2);
the partial waistband of the liner being attached to the waistband of the shorts at positions on the shorts that are approximately the same width as the fly area of the liner (see Figs. 1-2 lines 80-101 of Description; partial waistband 18 is attached to waistband 5 at opposing attachment points 12, 14 which are located on opposite sides of fly area 21); and 
wherein a top portion of the integrated liner that is not the partial waistband (top edge 11 of liner 4, excluding partial liner 18) is attached to a bottom of the waistband of the shorts (see Figs. 1-2 and lines 72-98 of Description).
Belpaume substantially discloses the invention as claimed above but fails to specifically disclose wherein the shorts are constructed of a non-stretch material. 
However, Curran teaches a pair of swim shorts (4, see paragraphs 0036 and 0048), wherein the shorts are made of any suitable fabric such as non-stretch woven fabric, stretch woven fabric, or stretch knit fabric (see paragraph 0114). It is noted that non-stretch woven fabrics are generally sturdier and more durable than stretch wovens or knits.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s shorts to be made of a non-stretch material, as doing so would provide a sturdier and/or more durable fabric. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Belpaume also fails to explicitly disclose wherein the partial waistband of the liner is attached to the waistband of the shorts by clean finish stitching.
However, Lindquist teaches a pair of shorts (10, note that while long pants are depicted in the Figures, Lindquist teaches in column 1, lines 59-61 wherein the garment may also include shorts) comprising two fabric portions (28, 52) which are attached at a seam (64), wherein the seam may include a coverstitch or other known clean finish seam (see Figs. 8-13; column 2, lines 1-11; column 4, lines 52-62; and claims 5-6), so as to provide reinforcement along the seam (see column 1, line 52 – column 2, line 32).
Therefore, based on Lindquist’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s partial waistband to be attached to the waistband of the shorts specifically by clean finish stitching; as doing so would provide reinforcement along the seam/attachment points.
Belpaume further discloses wherein the shorts may be formed as an undergarment configured to support a wearer’s genitals (see lines 60-61) but fails to explicitly disclose a genital pouch shaped to support the user’s genitalia and phallus, wherein the genital pouch is on a front wall of the integrated liner, the pouch being formed from a pair of side panels being substantially parallel and laterally spaced apart.
However, Kitsch teaches a male undergarment (10,) comprising a front wall (26) and a genital pouch (18, 12) on a front wall of the undergarment (see Fig. 1 and paragraphs 0026-0037), wherein the genital pouch is shaped to support a male's genitalia and phallus, the pouch being formed from a pair of side panels (12) being substantially parallel and laterally spaced apart (see Figs. 1-4 and 8 and paragraphs 0026-0037), so as to provide enhanced support and comfort for the wearer’s genitals (see paragraphs 0004-0005, 0008, 0013, and 0029-0033).
Therefore, based on Kitsch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s liner to include a genital pouch shaped to support the user’s genital and phallus, wherein the genital pouch is on a front wall of the liner, the pouch being formed from a pair of side panels being substantially parallel and laterally spaced apart, as doing so would provide enhanced support and comfort for the wearer’s genitals.

Regarding claim 16, Belpaume, Curran, Lindquist, and Kitsch together teach the limitations of claim 15, as discussed above. Belpaume fails to further disclose wherein the integrated liner is constructed of a stretch material which is not a mesh material.
However, Curran further teaches wherein various woven stretch fabrics and knit stretch fabrics, in mesh and non-mesh varieties, are known in the art to be suitable for constructing shorts or undergarments (see paragraphs 0036, 0048, 0114-0116, and 0121), so as to provide various desired stretch or performance qualities to the undergarment (see paragraphs 0117-0119)
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s integrated liner to be constructed of a stretch material which is not a mesh material, as doing so provide various desired stretch or performance qualities to the liner. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 17, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran, Lindquist, and Kitsch) is further disclosed to comprise a gusset (30 of Kitsch, see Figs. 7-8 and paragraph 0041).
Kitsch fails to teach wherein the gusset is made of a mesh material.
However, Kitsch further teaches wherein other portions of the inner brief (10) are made of an elasticized mesh material, so as to wick away moisture and enhance wearer comfort (see paragraphs 0027, 0030, and 0041).
Therefore, based on Kitsch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gusset to also be made of an elasticized mesh material, as doing so would provide enhanced moisture wicking and comfort in the gusset area. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 18, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran, Lindquist, and Kitsch) is further disclosed wherein a lower extremity of the pouch (18, 12 of Kitsch) extends under and rearwardly of the front wall to form a perineum portion (rear portion of pouch 18, 12 adjacent to 24 of Kitsch) for covering rearwardly past a scrotum and to a perineum of the user (see at least Figs. 3, 7, and 8 and paragraph 0035 of Kitsch).

Regarding claim 19, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran, Lindquist, and Kitsch) is further disclosed wherein the pouch (18, 12 of Kitsch) has an inner lining that is smooth and seamless over a central penis-covering portion of the inner lining (see paragraph 0010 of Kitsch).

Regarding claim 20, the modified pair of shorts of Belpaume (i.e., Belpaume in view of Curran, Lindquist, and Kitsch) is further disclosed to comprise a fly (21 of Belpaume) formed as part of the shorts (2 of Belpaume; see Figs. 1-2 and lines 102-104 of Description of Belpaume).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belpaume, Curran, and Lindquist, as applied to claim 1 above, in view of Kitsch.
Regarding claim 2, Belpaume, Curran, and Lindquist together teach the limitations of claim 1, as discussed above. Belpaume further discloses wherein the shorts may be formed as an undergarment configured to support a wearer’s genitals (see lines 60-61) but fails to explicitly disclose a genital pouch formed into the liner that supports the user’s genitals.
However, Kitsch teaches a male undergarment (10,) comprising a front wall (26) and a genital pouch (18, 12) on the front wall of the undergarment (see Fig. 1 and paragraphs 0026-0037), wherein the genital pouch is shaped and configured to support the user’s genitals (see Figs. 1-4 and 8 and paragraphs 0026-0037), so as to provide enhanced support and comfort for the wearer’s genitals (see paragraphs 0004-0005, 0008, 0013, and 0029-0033).
Therefore, based on Kitsch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s liner to include a genital pouch that supports the user’s genitals, as doing so would provide enhanced support and comfort for the user’s genitals.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belpaume, Curran, and Lindquist, as applied to claim 8 above, in view of Wright (US PG Pub 2007/0283484).
Regarding claim 10, Belpaume, Curran, and Lindquist together teach the limitations of claim 8, as discussed above. Belpaume fails to further disclose a fly that is constructed as part of the integrated liner. Instead, Belpaume only discloses wherein the outer pair of shorts (2) includes a fly (21, see Fig. 1).
However, Wright teaches a pair of shorts with an integrated liner (100), comprising an outer pair of shorts (250) and an integrated liner (200), wherein both the outer pair of shorts and the integrated liner include respective flies (214+216, 266+268, see Figs. 1-2 and paragraphs 0013-0015), so as to allow the flies to be operatively aligned for easy use and access (see paragraphs 0019-0026).
Therefore, based on Wright’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s liner to also include a fly aligned with the outer fly of the pair of shorts, as doing so would allow for easy use and access of the aligned flies.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaume, Curran, and Lindquist, as applied to claim 1 above, in view of Perry et al. (herein Perry)(US PG Pub 2019/0387809).
Regarding claim 13, Belpaume, Curran, and Lindquist together teach the limitations of claim 8, as discussed above. Belpaume further discloses wherein the shorts may be formed as an undergarment configured to support a wearer’s genitals (see lines 60-61) but fails to explicitly disclose a genital pouch for supporting the user’s genitals.
However, Perry teaches a male undergarment (100) for use as a liner for swimwear (see paragraph 0019), wherein the liner includes a waistband (108) and a genital pouch (112) for supporting the wearer’s genitals (see Figs. 1-6 and paragraphs 0019-0020 and 0030-0031), so as provide a pouch structure for comfortably and flexibly surrounding and supporting the male anatomy of the user (see paragraphs 0018 and 0031).
Therefore, based on Perry’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Belpaume’s shorts to include a genital pouch for supporting the user’s genitals, as doing so would provide a pouch structure for comfortably and flexibly surrounding and supporting the male anatomy of the user.

Regarding claim 14, the modified pair of shorts of Cohen (i.e., Belpaume in view of Curran, Lindquist, and Perry) is further disclosed wherein the genital pouch (112 of Perry) comprises side panels (panels forming pouch 112 of Perry, joined together at center seam 13 of Perry) that are formed in a mid-section of a front wall of the liner (front wall of body panel 114 of Perry) depending from the waistband of the liner (see Figs. 1-6 and paragraphs 0019-0020 and 0030-0031 of Perry).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732